Exhibit 10.3

 

Atlantic Tele-Network, Inc.

 

Form of

Notice of Grant of Restricted Stock and

Restricted Stock Agreement

 

Administrator

 

Participant Name:

10 Derby Square

 

ID:

Salem, MA 01970

 

 

(978) 619-1300

 

 

 

Atlantic Tele-Network, Inc., a Delaware corporation (the “Company”), hereby
grants to the Participant named above (“you”) the number of shares of Common
Stock, par value $0.01 per share (the “Shares”) of the Company set forth below
on the terms of this Notice of Grant of Restricted Stock and Restricted Stock
Agreement (this “Agreement”), subject to your acceptance of this Agreement and
the provisions of the Atlantic Tele-Network, Inc. 2008 Equity Incentive Plan, as
amended from time to time (the “Plan”).  The Shares are subject to the
restrictions set forth herein and those set forth in the Plan.

 

Date of grant:

 

Number of shares:

 

Vesting:  The Shares will vest and become issuable according to the following
schedule (each date, a “scheduled vesting date”):

 

 

on                     , 20    , as to

shares,

 

 

(representing 25% of the Shares)

 

 

 

 

on                     , 20    , as to ,

additional shares,

 

 

(representing 25% of the Shares)

 

 

 

 

on                     , 20    , as to

additional shares, and

 

 

(representing 25% of the Shares)

 

 

 

 

on                     , 20    , as to

additional shares.

 

 

(representing 25% of the Shares)

 

By your signature below, you agree with the Company to the terms of this
Agreement.

 

Atlantic Tele-Network, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

Participant

 

Date

 

1

--------------------------------------------------------------------------------


 

Terms of Restricted Stock

 

1.  Plan Incorporated by Reference. The provisions of the Plan are incorporated
into and made a part of this Agreement by this reference. Capitalized terms
defined in the Plan and used and not otherwise defined in this Agreement have
the meanings given to them in the Plan. The Committee administers the Plan, and
its determinations regarding the interpretation and operation of the Plan and
this Agreement are final and binding. The Board may in its sole discretion at
any time terminate or from time to time modify and amend the Plan as provided
therein. You may obtain a copy of the Plan without charge upon request to the
Company’s Corporate Secretary.

 

2.  Vesting. The Shares will vest, while you are employed by the Company or one
of its Affiliates, on the scheduled vesting dates stated in the vesting schedule
on the first page of this Agreement, subject to the other terms hereof. 
Notwithstanding anything to the contrary in the foregoing, all unvested Shares
shall become 100% vested upon a qualifying termination of your employment (as
determined by the Committee) upon the occurrence of a change in control (as
defined by the Committee from time to time).

 

3.  Withholding Taxes.  You are responsible for any income or other tax
liability attributable to the Shares. It is a condition to the issuance of
Shares under this Agreement that you shall pay to the Company, or make provision
satisfactory to the Committee for payment of, any taxes required by law to be
withheld with respect to the Shares no later than the date of the event creating
the tax liability. The Company and its Affiliates may, to the extent permitted
by law, deduct any such tax obligations from any payment of any kind for your
benefit. In the Committee’s discretion, the minimum tax obligations required by
law to be withheld with respect to the Shares may be paid in whole or in part in
shares of Stock, including Shares granted under this Agreement, valued at their
Fair Market Value on the date of withholding or delivery.  A holder may make an
election in accordance with Section 83(b) of the Code.  Any 
Section 83(b) election must be filed with the IRS within 30 days of the grant of
the Shares and is the sole responsibility of the holder.

 

4.  Termination; Non-Competition and Non-Solicitation; Forfeiture.

 

4.1  Upon termination of your employment with the Company and its Affiliates for
any reason (other than death, disability or upon the occurrence of change in
control), any portion of the Shares that is unvested as of the termination date
will be forfeited and revert back to the Company.  Authorized leave of absence
or absence on military or government service shall not constitute termination of
your employment for this purpose so long as either (a) such absence is for a
period of no more than 90 calendar days or (b) your right to re-employment after
such absence is guaranteed either by statute or by contract.

 

4.2  While employed or engaged by the Company and for a period of one year after
the termination or cessation of such employment or engagement for any reason,
you will not, without the Company’s prior written consent, directly or
indirectly: (i) engage in any business or enterprise (whether as owner, partner,
officer, director, employee, consultant, investor, lender or otherwise, except
as the holder of not more than 1% of the outstanding stock of a publicly-held
company) that is competitive with the Company’s business, including but not
limited to any business or enterprise that develops, manufactures, markets,
licenses, sells or provides any product or service that competes with any
product or service developed, manufactured, marketed, licensed, sold or
provided, or planned to be developed, manufactured, marketed, licensed, sold or
provided, by the Company while you are employed or engaged by the Company; 
(ii) either alone or in association with others, sell or attempt to sell to any
person or entity that was, or to whom the Company had made or received a
proposal to become, a customer or client of the Company at any time during the
term of my employment or engagement with the Company, any products or services
that are competitive with any products or services developed, manufactured,
marketed, sold or provided by the Company; or (iii) either alone or in
association with others, recruit, solicit or hire in any capacity any employee
of the Company, or induce or attempt to induce any employee of the Company to
discontinue his or her employment relationship with the Company.

 

4.3   Notwithstanding any other provision of this Agreement, (i) the Shares,
whether or not vested in whole or in part, shall be forfeited and (ii) you shall
be obligated to (a) transfer to the Company any Shares and (b) pay to the
Company all gains realized by any person from the disposition of any such Shares
if: (I) your employment with the Company or any Affiliate is terminated for
cause or (II) following termination of employment for any reason, either (A) the
Company determines that you engaged in conduct while an employee that would have
justified termination for cause or (B) you violate any of the provisions set
forth in Section 4.2 of this Agreement or any confidentiality or

 

2

--------------------------------------------------------------------------------


 

non-competition agreement with the Company or any Affiliate. Termination for
cause means criminal conduct involving a felony in the U.S. or the equivalent of
a felony under the laws of other countries, material violations of civil law
related to your job responsibilities, fraud, dishonesty, self-dealing, breach of
your obligations regarding the Company’s intellectual property, or willful
misconduct that the Committee determines to be injurious to the Company.

 

4.4   In addition to the remedies provided herein, the Company shall be entitled
to equitable relief, including specific performance and injunctive relief, to
ensure the your compliance with the provisions set forth in Section 4.2 of this
Agreement or any confidentiality or non-competition agreement with the Company
or any Affiliate.

 

5.  Compliance with Law; Lock-Up Agreement. The Company shall not be obligated
to issue or deliver any Shares if it determines that the delivery or issuance
would violate the terms of the Company’s policy regarding insider trading
(including as a result of your need to engage in a sale of those shares in order
to pay applicable withholding taxes).  The Company shall also not be obligated
to issue or deliver any shares of Common Stock unless the Company is satisfied
that all requirements of law or any applicable stock exchange in connection
therewith (including without limitation the effective registration or exemption
of the issuance of such shares under the Securities Act of 1933, as amended, and
applicable state securities laws) have been or will be complied with, and the
Committee may impose any restrictions on your rights as it shall deem necessary
or advisable to comply with any such requirements; provided that the Company
will issue such shares on the earliest date at which it reasonably anticipates
that such issuance will not cause such violation.  You further agree hereby
that, as a condition to the issuance of shares of Common Stock covered by the
Shares, you will enter into and perform any underwriter’s lock-up agreement
requested by the Company from time to time in connection with public offerings
of the Company’s securities.

 

6.  Rights as Stockholder; Dividends. Subject to the provisions of this
Agreement, you shall have all rights and privileges as a stockholder (including,
but not limited to, voting rights) with respect to the Shares, whether or not
the Shares have vested, prior to any forfeiture.  Any cash dividends or
distributions declared and paid with respect to Shares that are, as of the
record date for such dividend, allocated to you pursuant to this Agreement, but
not issued prior to the applicable dividend record date will be subject to the
same vesting and other restrictions as are applicable to the Shares to which the
Award relates.  All calculations made in connection with this grant shall be
computed to three decimal places.  No fractional shares shall be issued under
this grant.  Cash will be paid in lieu of any fractional share that otherwise
would become due and payable.

 

7.  Effect on Your Employment. Neither the adoption, maintenance, or operation
of the Plan nor the award of the Shares confers upon you any right to continue
your employment with the Company or any Affiliate, nor shall they interfere with
the rights of the Company or any Affiliate to terminate or otherwise change the
terms of such employment or service at any time, including, without limitation,
the right to promote, demote or reassign you from one position to another in the
Company or any Affiliate. Unless the Committee otherwise provides in any case,
your employment with an Affiliate shall be deemed to terminate for purposes of
the Plan when such Affiliate ceases to be an Affiliate of the Company.

 

8. Nontransferability.  Subject to the provisions of the Plan, you may not sell,
assign, transfer, pledge, hypothecate or otherwise dispose of or encumber the
Shares until they have vested in accordance with the scheduled vesting dates set
forth in this Agreement.  You may not assign or transfer any rights with respect
to the Shares except by will or by the laws of descent and distribution or to
the extent expressly permitted in writing by the Committee.

 

9. Corporate Events. The terms of the Shares may be changed without your consent
as provided in the Plan upon a change in control of, or certain other corporate
events affecting, the Company.  Without limiting the foregoing, the vesting
schedule may be accelerated as the Committee may consider equitable to the
participants in the Plan and in the best interests of the Company.

 

10. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the applicable laws of the United States of America
and the law (other than the law governing conflict of law questions) of the
State of Delaware except to the extent the laws of any other jurisdiction are
mandatorily applicable.

 

3

--------------------------------------------------------------------------------


 

11. Amendment and Termination of the Shares. The Shares may be amended or
terminated by the Company with or without your consent, as permitted by the
Plan.

 

* * * *

 

4

--------------------------------------------------------------------------------